DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 48 – 53 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47 and 54 – 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2016/0138997), in view of Mouchel La Fosse et al. (US 2013/0228018), hereinafter referred to as “Mouchel”.
Regarding Claim 47, Zhu discloses a method for determining a thickness parameter [0010], the method comprises: measuring one or more resistances of one or more sensing elements (61, 62) to provide sensed information [0063, 0064]; wherein the one or more sensing elements comprise an electrical resistance that is responsive to pressure (p+) [0062]; wherein the one or more sensing elements are attached to an area (see area where 61, 62 are located) (Figure 4a); and determining, based on the sensed information, the thickness parameter regarding a thickness of the area [0040, 0059, 0061, 0072].
Zhu fails to expressly disclose the sensing elements are nanoparticle based sensing elements comprising nanometric particles, wherein the one or more nanoparticle based sensing elements are printed between conductive electrodes, wherein the conductive electrodes are either printed on an area of an exterior of the fluid conduit or are formed on a substrate that is attached to the area.
Mouchel teaches a sensing element which is a nanoparticle based sensing element comprising nanometric particles [0009], wherein the nanoparticle based sensing element is printed (lithography) between conductive electrodes (401, 402) [0007 – 0008, 0037, 0038], wherein the conductive electrodes are formed on a substrate (130) that is attached to an area an exterior of the fluid conduit [0039].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu to have the sensing elements be nanoparticle based sensing elements comprising nanometric particles, wherein the one or more nanoparticle based sensing elements are printed between conductive electrodes, wherein the conductive electrodes are formed on a substrate that is attached to the area of an exterior of the fluid conduit for the benefit of utilizing a sensor that is 100 more times more sensitive than a conventional piezoresistive strain gage, as taught by Mouchel [0031].
Regarding Claim 54, Zhu discloses the parameter is a thickness parameter [0040, 0059, 0061, 0072].
Regarding Claim 55, Zhu discloses the thickness parameter is indicative of at least one out of a thickness of the area, and a change in thickness of the area [0040, 0059, 0061, 0072].
Regarding Claim 56, Zhu discloses learning, during a learning period, a relationship between values of the sensed information and values of the thickness related information, and wherein the determining of the thickness parameter is based on the relationship [0066].
Regarding Claim 57, Zhu discloses receiving information about a relationship between values of the sensed information and values of the thickness related information, and wherein the determining of the thickness parameter is based on the relationship [0066].
Regarding Claim 58, Zhu discloses calculating a first difference between maximal and minimal resistance values (corresponding to XΔε) [0065] measured during a first period of time (initial strain/calibration) [0066] ; calculating a second difference between maximal and minimal resistance values measured during a second period of time [0068]; the second period of time is later than the first period of time; [0068] wherein pressure conditions within the first and second periods of time are substantially equal to each other [0073].
The combination fails to expressly disclose the temperature conditions are the same, however Zhu teaches temperature affects the strain measured and therefore the resistance [0073].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the temperature conditions present are the same for both time periods for the benefit of eliminating temperature’s effect on strain allowing for a simple comparison to determine if damage is present on the wall.
Regarding Claim 59, Zhu discloses determining of the thickness parameter comprises determining that the thickness of the area is reduced between the first and second time periods when the second difference exceeds the first difference [0069 – 0071].
Regarding Claim 60, Zhu discloses estimating an occurrence of a future failure of the area based on a difference between the second difference and the first difference [0069 -0071]
Regarding Claim 61, Mouchel discloses the nanometric piezoresistive particles are nanometric gold particles [0039].
The combination would have been obvious for the same reasons regarding the rejection of Claim 47 above.
Regarding Claim 62, Zhu discloses measuring resistances (via 61, 62) of multiple sensing elements which form a three dimensional array of sensing elements (Figures 2, 4a) where the sensing elements being nanoparticle based sensing elements is render obvious according to the rejection of Claim 47 above. 
The combination would have been obvious for the same reasons regarding the rejection of Claim 47 above.
Regarding Claim 63, Zhu discloses the one or more sensing elements do not contact the fluid (Figures 2, 4a) where the sensing elements being nanoparticle based sensing elements is render obvious according to the rejection of Claim 47 above. 
The combination would have been obvious for the same reasons regarding the rejection of Claim 47 above.
Regarding Claim 64, Zhu discloses a thickness of the substrate is of tens of micrometer scale (the total thickness can range from .002 m (200 micrometers) – 10-6 m (1 micrometer) thus teaching a thickness of the substrate failing in the tens of micrometer scale) [0031] .
Regarding Claim 65, Zhu discloses a sensing device comprising a processor [0071], one or more sensing elements (61, 62), wherein the sensing device is configured to (a) measure one or more resistances of the sensing elements to provide sensed information [0063, 0064]; wherein the one or more sensing elements comprise an electrical resistance that is responsive to pressure (p+) [0062]; wherein the one or more sensing elements are attached to an area (see area where 61, 62 are located) (Figure 4a); and (b) determine, based on the sensed information, the thickness parameter regarding a thickness of the area [0040, 0059, 0061, 0072].
Zhu fails to expressly disclose the sensing elements are nanoparticle based sensing elements comprising nanometric particles, conductive electrodes coupled between the processor and the one or more nanoparticle based sensing elements, wherein the one or more nanoparticle based sensing elements are printed between conductive electrodes, wherein the conductive electrodes are either printed on an area of an exterior of the fluid conduit or are formed on a substrate that is attached to the area.
Mouchel teaches a sensing element which is a nanoparticle based sensing element comprising nanometric particles [0009], conductive electrodes (401, 402)  coupled between a measurement means (120) and the one or more nanoparticle based sensing elements [0031],  wherein the nanoparticle based sensing element is printed (lithography) between conductive electrodes (401, 402) [0007 – 0008, 0037, 0038], wherein the conductive electrodes are formed on a substrate (130) that is attached to an area an exterior of the fluid conduit [0039].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu to have the sensing elements be nanoparticle based sensing elements comprising nanometric particles, conductive electrodes coupled between the processor and the one or more nanoparticle based sensing elements, wherein the one or more nanoparticle based sensing elements are printed between conductive electrodes, wherein the conductive electrodes are formed on a substrate that is attached to the area of an exterior of the fluid conduit for the benefit of utilizing a sensor that is 100 more times more sensitive than a conventional piezoresistive strain gage, as taught by Mouchel [0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856